Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The best prior art found to record are Cho Chang Hyun (KR 20160000925A) and Kim Jong Duk et al. (KR 20170048642A, see machine translated documents attached to this office action for easier reference) which teach the claimed invention however fail to disclose the limitations of “a first frame separated from the second rotary plate and rotatably connected to the first rotary plate; and a second frame separated from the first rotary plate and rotatably connected to the second rotary plate, wherein the first frame and the second frame are rotatably connected to each other at an intersection point” (as seen for instance Fig. 4 illustrating the intersection point where the first frame and the second frame are rotatably connected) in combination with all the remaining limitations as required by the independent claim 1.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 - 14 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al. (U.S. 8,302,488 B2) teaches testing device for an electronic device having pivot points.
Daugherty et al. (U.S. 2021/0016337 A1) teaches bender having a sensor configured to sense a workpiece.
Bevill (U.S. No. 4,848,717) teaches a stand for supporting and method of testing an engine
Hu et al. (U.S. 8,905,362 B2) teaches test support apparatus used for clamping expansion card having a positioning element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861